           Case 1:16-vv-01144-UNJ Document 126 Filed 08/25/20 Page 1 of 7




         In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 16-1144
                                          (Not to be Published)

*************************
ZACHARIAH OTTO,             *
                            *                                             Chief Special Master Corcoran
                Petitioner, *
                            *                                             Dated: July 24, 2020
v.                          *
                            *                                             Attorney’s Fees and Costs;
                            *                                             Final award; Reductions for
SECRETARY OF HEALTH AND     *                                             unnecessary work and
HUMAN SERVICES,             *                                             post-hearing dismissal
                            *
                Respondent. *
                            *
*************************

Andrew D. Downing, Van Cott & Talamante, Phoenix, AZ, for Petitioner.

Mark Hellie, U.S. Dep’t of Justice, Washington, DC, for Respondent.


     DECISION GRANTING FINAL AWARD OF ATTORNEY’S FEES AND COSTS1

       On September 15, 2016, Zachariah Otto filed a petition seeking compensation under the
National Vaccine Injury Compensation Program (“Vaccine Program”) 2 alleging that the human
papillomavirus (“HPV”) vaccine he received on October 13, 2014, caused him to experience an
adverse reaction, including but not limited to chronic fatigue or postural orthostatic intolerance
syndrome (“POTS”). An entitlement hearing was held on November 4–5, 2019, in Washington,
D.C.

1
  Although this Decision has been formally designated “not to be published,” it will nevertheless be posted on the
Court of Federal Claims’ website in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). This
means that the Decision will be available to anyone with access to the internet. As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the Decision’s inclusion of certain kinds of confidential information.
Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public.
Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3755 (codified as amended at 42 U.S.C. §§ 300aa-10–34 (2012)) (hereinafter “Vaccine Act” or “the Act”).
All subsequent references to sections of the Vaccine Act shall be to the pertinent subparagraph of 42 U.S.C. § 300aa.
            Case 1:16-vv-01144-UNJ Document 126 Filed 08/25/20 Page 2 of 7




        Before an entitlement decision could be issued, Petitioner filed a “Motion for a Decision
Dismissing his Petition” on June 11, 2020. (ECF No. 113) (“Mot.”). Petitioner’s stated aim was to
opt out of the Vaccine Program so that he could “pursue a third party action in district court”
against the manufacturer of the HPV vaccine. Mot. at 2. The parties had disagreements about the
requested relief and exchanged briefs on the matter. (ECF Nos. 114 & 115).

        On June 17, 2020, I issued a Decision dismissing the Petition in accordance with
Petitioner’s request. Dismissal Decision at 4 (ECF No. 116). Therein, I summarily noted that even
though I was dismissing the matter prior to a written decision, it was evident to me that Petitioner
had not established his claim by a preponderance of the evidence, because several components of
his causation theory were unreliable and/or unpersuasive. See id. at 3–4. I thus dismissed the
Petition with prejudice and instructed the Clerk of Court to issue judgment. Id. at 4–5. Judgment
entered the next day. ECF No. 118.

       Petitioner has now requested a final award of attorney’s fees and costs in the total amount
of $111,224.50 (representing $109,650.50 in attorney’s fees, plus $1,574.00 in costs).3 Final Mot.
Attorney’s Fees and Costs at 1, dated June 23, 2020 (ECF No. 120) (“Fees App.”). The rates
requested, and amounts billed, are reflected below:

    Name                                          Hours        Rate                           Total
    Robert W. Cain                                1.70         $135.00                                $229.50
    (paralegal)
    Danielle P. Avery                             32.80        $135.00                              $4,428.00
    (paralegal)
    Andrew D. Downing                             158.20       $385.00
    (attorney) 2018 - 2020                                                                         $63,890.75
    Andrew D. Downing                             15.50        $192.50
    (attorney) – travel time
    Courtney Van Cott                             55.20        $275.00
    (attorney) 2020
    Courtney Van Cott                             118.20       $205.00                             $41,102.25
    (attorney) 2018 - 2019
    Courtney Van Cott                             16.50        $102.50
    (attorney) – travel time
    Total                                                                                         $109,650.50

Ex. A to Fees App. (ECF No. 120-1) at 30. As discussed below, this attorney and paralegal time

3
  Later, Petitioner contacted chambers to correct an error in his final motion. The amount requested in the invoicing is
$111,224.50. But, the last paragraph of Petitioner’s motion requested $109,650.50. Petitioner clarified that the amount
requested in the invoicing is the correct amount.

                                                           2
          Case 1:16-vv-01144-UNJ Document 126 Filed 08/25/20 Page 3 of 7




reflects work performed on the matter from 2018 through the recent November 2019 trial. The
requested costs, by contrast, are substantially more modest, since costs associated with the hearing
were awarded a few months ago.

        Respondent reacted4 to the Final Fees Motion on July 7, 2020, representing that the
statutory and other legal requirements for an award of fees and costs are met, but deferring to my
discretion as to calculation of a reasonable award. Id. at 2–3.

         For the reasons stated below, I hereby GRANT IN PART Petitioner’s Motion, awarding
at this time attorney’s fees and costs in the amount of $100,259.45.

                                          Procedural Background

        This action lasted for just under four years—yet this is the third time fees have been
requested in this case. Petitioner first requested an interim award of fees in 2018. See August 21,
2018. First Mot. Interim Attorney’s Fees and Costs (ECF No. 39) (“Interim Fees App.”)
(requesting $59,208.75). I issued a Decision granting in part the request, and awarding
approximately $43,000.00 in fees and costs, while deferring expert costs until after the hearing.
Decision on Attorney’s Fees and Costs, October 5, 2018, ECF No. 43 (“First Interim Fees
Decision”). Then, after the November 2019 hearing, I ruled on Petitioner’s second interim fees
request. Second Interim Fees Decision, filed on Feb. 10, 2020 (ECF No. 102). I awarded Petitioner
approximately $65,000.00 in costs related to his experts and preparing for the hearing. Id. at 2. But
in light of my long-standing policy of only permitting a single interim award of fees, I deferred
ruling on Petitioner’s request for additional attorney’s fees (mostly reflecting work relating to the
hearing) until the resolution of his case. Id. at 3–4, 7–8. With the matter concluded, it is now
appropriate to rule on the deferred fees request, plus additional fees incurred since that time.



                                                  ANALYSIS

I.      A Final Fees Award is Appropriate

        Vaccine Program attorneys are not automatically entitled to a fees award in unsuccessful
cases like this one. At a minimum, such a claim must be shown to have: (1) possessed reasonable
basis; and (2) have been brought in good faith. See, e.g., Chuisano v. Sec’y of Health & Human
Servs., 116 Fed. Cl. 276, 284 (2014). Reasonable basis is an objective inquiry while good faith is
a subjective inquiry. Id. at 289.


4
  Respondent’s brief incorrectly characterized the current fees application as one seeking an interim award of fees
rather than a final award.

                                                        3
         Case 1:16-vv-01144-UNJ Document 126 Filed 08/25/20 Page 4 of 7




         Here, I find Petitioner’s claim had sufficient basis to entitle him to a fee award under the
applicable reasonable basis and good faith analysis. Claims that vaccines can cause POTS are
common enough in the Program to have facial credibility, despite my growing skepticism (based
on hearing multiple such cases, and listening to the same testimony from the same group of
experts) that these claims have a reliable scientific causal foundation. I have also awarded fees to
other petitioners who made unsuccessful claims about the propensity of the HPV vaccine to cause
autonomic dysfunction, which would include POTS. See Johnson v. Sec’y of Health & Human
Servs., No. 14-254, 2018 WL 3991262, at *1–*2 (Fed. Cl. Spec. Mstr. July 3, 2018). Even though
this claim was ultimately unsuccessful, it was supported by at least one expert opinion and medical
literature that was not frivolous or obviously poorly reasoned.

       Overall, there was just enough evidence in the record to support bringing the claim, and
Respondent for his part does not otherwise contest reasonable basis or good faith. Accordingly,
while I expect in future cases to warn counsel that similar HPV-POTS claims are not likely to
succeed—and to note the risk of a denial of fees in such cases if petitioners and their counsel
proceed despite such a warning—I will permit a final fees award here even though the claim
ultimately could not be substantiated.

II.    Calculation of the Fees Award

        Determining the appropriate amount of the fees award is a two-part process. The first part
involves application of the lodestar method—“multiplying the number of hours reasonably
expended on the litigation times a reasonable hourly rate.” Avera v. Sec’y of Health & Human
Servs., 515 F.3d 1343, 1347–48 (Fed. Cir. 2008) (quoting Blum v. Stenson, 465 U.S. 886, 888
(1984)). The second part involves adjusting the lodestar calculation up or down to take relevant
factors into consideration. Id. at 1348. This standard for calculating a fee award is considered
applicable in most cases where a fee award is authorized by federal statute. Hensley v. Eckerhart,
461 U.S. 424, 429–37 (1983).

       A.      The requested hourly rates are reasonable

        An attorney’s reasonable hourly rate is determined by the “forum rule,” which bases the
proper hourly rate on the forum in which the relevant court sits (Washington, D.C., for Vaccine
Act cases), except where an attorney’s work was not performed in the forum and there is a
substantial difference in rates (the Davis exception). Avera, 515 F.3d at 1348 (citing Davis Cty.
Solid Waste Mgmt. & Energy Recovery Special Serv. Dist. v. U.S. Envtl. Prot. Agency, 169 F.3d
755, 758 (D.C. Cir. 1999)). A 2015 decision established the hourly rate ranges for attorneys with
different levels of experience who are entitled to the forum rate in the Vaccine Program. See
McCulloch v. Sec’y of Health & Human Servs., No. 09-293V, 2015 WL 5634323, at *19 (Fed. Cl.
Spec. Mstr. Sept. 1, 2015).




                                                 4
           Case 1:16-vv-01144-UNJ Document 126 Filed 08/25/20 Page 5 of 7




        The attorneys practicing at Van Cott & Talamante, located in Phoenix, Arizona, have
repeatedly been found to be “in-forum,” and therefore entitled to the forum rates established in
McCulloch and subsequently embraced by the Office of Special Masters.5 See, e.g., Allicock v.
Sec’y of Health & Human Servs., No. 15-485V, 2016 WL 3571906, at *7 (Fed. Cl. Spec. Mstr.
May 26, 2016) (citing additional cases in which I awarded in-forum rates to Mr. Downing and
associates); see also McCulloch, 2015 WL 564323, at *17. The rates requested for the relevant
years in which work was performed are also consistent with what these attorneys have received in
recent cases. See Schultz v. Sec’y of Health & Human Servs., No. 16-539V, 2020 WL 1987784, at
*5–*6 (Fed. Cl. Spec. Mstr. Mar. 25, 2020). Accordingly, I adopt the requested rates in issuing a
final award of fees.

         B.       Adjustment to Hours Expended

        Despite my acceptance of the requested hourly rates, I do not find that all of the time
expended on this case should be compensated. Special masters possess wide discretion in
determining whether time devoted to a matter was reasonably spent. In addition, the Federal
Circuit has held that an attorney’s duty to provide zealous advocacy on behalf of their client does
not relieve them of their duty to the tribunal to avoid frivolous litigation. Gallagher v. Sec’y of
Health & Human Servs., No. 95-191V, 2002 WL 1488759, at *1 (Fed. Cl. Spec. Mstr. May 22,
2002) (citing Perreira v. Sec’y of Health & Human Servs., 33 F.3d 1375, 1377 (Fed. Cir. 1994)).
The Court of Federal Claims has deemed the filing of frivolous motions or appeals per se
unreasonable under the Vaccine Act. Morse v. Sec’y of Health & Human Servs., 93 Fed. Cl. 780,
789 (2010). Thus, the requirement that requested attorney’s fees be reasonable serves as a bar
against recovery of fees incurred by the filing of frivolous motions and appeals. Morse, 93 Fed.
Cl. at 789. I also note that special masters may make reductions on a sua sponte basis, as part of
their determination of fees to be awarded generally. Sabella v. Sec'y of of Health & Human Servs.,
86 Fed. Cl. 201, 208-09 (2009).

        Here, a modest, global reduction of fees to be awarded is warranted, due to the
circumstances under which this case resolved.6 It is unusual for a party in the Vaccine Program to
ask that a claim be dismissed after hearing—indeed, the Vaccine Rules do not even contemplate

5
     See   Office    of    Special   Masters     Attorneys’   Hourly Rate             Fee     Schedule:     2018–2019,
https://www.uscfc.uscourts.gov/node/2914 (last accessed on Nov. 15, 2019).
6
  I also note that a portion of the fees requested herein related to unnecessary motions practice ( a request for recusal
occasioned by comments I had made about this claim’s merits, as well as my disposition of the second interim fees
request) that proved to lack a legal or evidentiary foundation. See Otto v. Sec’y of Health & Human Servs., No. 16-
1144V, 2019 WL 7667101, at *2–*3 (Fed. Cl. Spec. Mstr. Oct. 17, 2019) (denying motion for recusal where motion
was not well-founded). I have previously declined to award fees specifically associated with such baseless motions
practice. See Schultz, 2020 WL 1987784, at *5–*6 (discussing why I declined to award fees for motions for recusal
and motions for review filed by the same counsel in this case). Here, I do not find that the specific deduction of fees
associated with this motion, which were not excessive, is required, given my determination instead to make a single
global reduction.


                                                           5
         Case 1:16-vv-01144-UNJ Document 126 Filed 08/25/20 Page 6 of 7




this situation. See, e.g., Vaccine Rule 21. I acceded to Petitioner’s request based on my general
view that the petitioner is “master” of his claim, and therefore his determination not to proceed
should be honored, whatever the reason. But (and while I have found that sufficient reasonable
basis existed for the claim to permit some fees award) this does not mean that I am compelled to
award all fees requested for an unsuccessful case under these circumstances. Here, not only was
my initial sense of the case’s weaknesses borne out after hearing, but Petitioner himself seems to
have come to a similar conclusion. It is not reasonable to take a matter to trial, expending precious
judicial resources as well as the time of the Department of Justice, then decide the case is not worth
it—and still expect a full award of fees. Program petitioners cannot be allowed to make this a
regular practice.

        The discretion to modify fees to be awarded in a case to account for such occurrences is
about the only sanction power special masters possess. See, e.g., Moczek v. Sec’y of Health &
Human Servs., 776 F. App’x 671, 674 (2019) (noting that a “lesser sanction” was more appropriate
than complete dismissal of a claim after unquestionable attorney negligence resulted in numerous
missed deadlines to appeal various orders). And I have previously reduced fees in cases where a
petitioner unnecessarily pursued appeals in cases where he was highly unlikely to prevail, even if
some reasonable basis existed to allow fees. R.V. v. Sec'y of Health & Human Servs., No. 08-504V,
2016 WL 7575568 (Fed. Cl. Spec. Mstr. Nov. 28, 2016) (reducing final award of all post-hearing
fees incurred in autism injury case by 50 percent, where petitioners filed an unsuccessful motion
for review, then initially sought appeal to the Federal Circuit before abandoning the appeal).
Clearly, one reasonably-wielded “lesser sanction” is the discretion of a special master to reduce
fees awarded for unnecessary work on the matter. A two-day trial, in a matter that was predicted
not to result in a favorable determination, was unnecessary—and hence not all time associated
with it should be reimbursed.

        Accordingly, and for the reasons discussed, I shall (commensurate with my discretion and
authority to make across-the-board reductions where appropriate) reduce the final fees to be
awarded by ten percent. This is an extremely modest reduction under the circumstances; the parties
endured a two-day hearing, featuring multiple experts, only to have Petitioner to decide the claim
was no longer worth fighting for. Counsel will have been paid over $150,000 for all work on this
matter in the end, and I roughly calculate that the fees associated with the hearing alone were
approximately $55,470.00. Ex. A to Fees App. at 3–7, 11–15 (invoices reflecting work performed
at, and in anticipation of, November 2019 hearing. This reduction is hardly unfair.

       Applying the rates discussed above, Petitioner shall receive a final award of $98,685.45 in
attorney’s fees.

III.   Appropriate Costs Award

       I will next turn to costs. Just as they are required to establish the reasonableness of
requested fees, petitioners must also demonstrate that requested litigation costs are reasonable.

                                                  6
           Case 1:16-vv-01144-UNJ Document 126 Filed 08/25/20 Page 7 of 7




Perreira v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992); Presault v. United
States, 52 Fed. Cl. 667, 670 (Fed. Cl. 2002). When petitioners fail to carry their burden, such as
by not providing appropriate documentation to substantiate a requested cost, special masters have
refrained from awarding compensation. See, e.g., Gardner-Cook v. Sec’y of Health & Human
Servs., No. 99-480V, 2005 WL 6122520, at *4 (Fed. Cl. Spec. Mstr. June 30, 2005).

        I have already ruled on most of the requested costs in this case. See First Interim Fees
Decision; Second Interim Fees Decision. Now, Petitioner requests $1,574.00 in litigation costs—
mostly related to the cost of ordering a trial transcript. See Final Mot. Attorney’s Fees and Costs
at 30. The requested costs are reasonable and I grant them in full.



                                                 CONCLUSION

        Accordingly, in the exercise of the discretion afforded to me in determining the propriety
of fees awards, and based on the foregoing, I GRANT IN PART Petitioner’s Final Motion for
Attorney’s Fees, as follows:

                           Amount Requested                               Reduction               Total Awarded
    Attorney’s Fees             $109,650.50                               $10,965.05                  $98,685.45
    Litigation Costs               $1,574.00                            zero                            $1,574.00
    Grand Total: $100,259.45

I therefore award a total of $100,259.45 in final fees and costs as a lump sum in the form of a
check jointly payable to Petitioner and Petitioner’s counsel, Mr. Andrew Downing, Esq. In the
absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the court SHALL
ENTER JUDGMENT in accordance with the terms of this decision.7


         IT IS SO ORDERED.
                                                                s/ Brian H. Corcoran
                                                                Brian H. Corcoran,
                                                                Chief Special Master




7
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment if (jointly or separately) they file notices
renouncing their right to seek review.

                                                           7
